    



Exhibit (10.2)
SEPARATION AND GENERAL RELEASE AGREEMENT


THIS SEPARATION AND GENERAL RELEASE AGREEMENT (“Agreement”) is entered into as
of the first date on the signature page hereof, by and between Thomas Colgrove
(“Employee”) and Clearwater Paper Corporation (“Clearwater Paper” or the
“Company”) (Employee and Clearwater Paper are sometimes referred to herein
jointly as the “Parties” and individually as a “Party”), subject to the
following terms and conditions:
RECITALS OF UNDERSTANDING
A.
Employee is employed as a Senior Vice President of the Company .

B. Employee’s last day of employment with the Company and any of its
subsidiaries and affiliates (the “Company Group) will be on December 31, 2015
(“Employee’s Last Day”).
C. The Parties desire to fully and finally resolve all claims, known or unknown,
between them.
D. Employee acknowledges that he must execute and deliver the Agreement (and not
revoke the Agreement pursuant to Section 11 hereof) and deliver it to Clearwater
Paper in order to receive the payments and other benefits described herein.
E. Employee acknowledges that he would not be entitled to the payments and other
benefits described in Section 2(a) below if, among other things, Employee does
not execute and deliver this Agreement (and not revoke it), and further
acknowledges that such payments and benefits are over and above any other
payments and benefits that Employee would be entitled to receive from the
Company without entering into this Agreement.
NOW THEREFORE, in consideration of the covenants, releases and mutual promises
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:
1.    Transition Period
(a)
From April 1, 2015 through Employee’s Last Day (referenced herein as the
“Transition Period”), Employee will continue to serve as a Senior Vice President
of the Company and will be provided with his full base salary and benefits.
Employee shall continue to assist the Company in facilitating a successful
transition of his former position as the Company’s President, Consumer Products
Division and shall perform such other duties and services as requested by the
Chief Executive Officer of the Company.

(b)
Upon the expiration of the Transition Period, Employee agrees that he will
resign from all positions and offices with the Company as of Employee’s Last
Day. Employee’s employment and directorships with the Company Group shall
terminate in all capacities immediately upon his resignation on Employee’s Last
Day.


Page 1 of 11
Employee’s Initials: TAC



--------------------------------------------------------------------------------

    



2. Severance Payments and Benefits
(a)    As a material inducement for Employee entering into this Agreement, and
in full consideration of his continued compliance with the terms, promises,
waivers and releases contained in this Agreement, subject to Employee continuing
to be actively employed with the Company through Employee’s Last Day, the
Company will provide Employee with the following payments and benefits
conditioned upon Employee not revoking this Agreement pursuant to Section 11
hereof:
(i)
A severance payment in the amount of seven months of Employee’s base salary,
payable over the period commencing on January 1, 2016 and ending on July 31,
2016 (the “Severance Pay Period”). Such payments shall be made in accordance
with the Company’s standard payroll procedures. The first installment shall be
payable on the first payroll date following the sixtieth (60th) day after the
Employee’s Last Day (with the first payment to include amounts accrued between
the Employee’s Last Day and the first payment date).

(ii)
A single sum payment in the amount of $441,000 payable on August 15, 2016.

(iii)
Employee’s separation of employment under this Agreement shall be treated as a
normal retirement under the Company 2008 Stock Incentive Plan (the “LTIP”) and
any applicable award documents with respect all equity awards granted to
Employee under the LTIP that are outstanding as of the Employee’s Last Day.



(iv)
As of Employee’s Last Day, Employee’s eligibility under all of the Company
Group’s benefit plans and programs shall cease immediately. Thereafter, Employee
may elect medical benefit continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”). During the Severance Pay
Period, if Employee elects COBRA continuation coverage, the Company will
reimburse Employee an amount equal to the amount it pays towards the premium
cost of the same group health plan coverage for its active senior executives;
provided, however, that the reimbursements shall cease immediately if Employee
fails to timely pay the entire cost of COBRA continuation coverage. Such
reimbursements shall continue until the earlier of (x) the expiration of the
Severance Pay Period or (y) the date Employee commences employment with a new
employer. After the expiration of the Severance Pay Period, Employee may elect
further COBRA continuation coverage, if any still is available, at his sole
cost.



(v)
Except as specified herein, Employee understands that he will be entitled to
receive no further compensation from the Company Group or to participate in any
past, current or future Company Group compensation or benefit programs or
arrangements, including, without limitation, the Company Executive Severance
Plan (the “Severance Plan”). Employee acknowledges and agrees that he has waived
his right to any additional severance payments or benefits that he may have
otherwise been entitled to receive under the Severance Plan in exchange for the
payments and benefits provided to him under this Agreement.

(b)    The Company shall pay Employee all of his accrued but unused vacation
days within thirty (30) days following Employee’s Last Day.
(c)     Notwithstanding any provision in this Agreement to the contrary, in the
event that Employee becomes entitled to a “Severance Payment” and benefits under
the Company’s Executive Change of Control Plan on or before Employee’s Last Day,
then this Agreement (including Section 2(a)) shall cease to apply and, in lieu
thereof, Employee shall be entitled to the payments and benefits provided
pursuant to the Company Executive Change of Control Plan.

Page 2 of 11
Employee’s Initials: TAC



--------------------------------------------------------------------------------

    



3.    Covenants
(a)    Governing Law. For purposes of this Section 3 addressing Restrictive
Covenants, this Agreement shall be construed according to the laws of the State
of Georgia, including specifically The Georgia Restrictive Covenants Act,
O.C.G.A. § 13-8-50 et seq., and any such action may be brought in the
appropriate courts within the State of Georgia.
(b)     Restricted Period. As used in this Section, the term “Restricted Period”
shall mean the length of the Transition Period and for 18 months after
Employee’s Last Day.
(c)    Nondisclosure Agreement. Employee agrees that, both during and after
Employee’s employment, Employee will refrain from any unauthorized use or
disclosure of any Confidential Information belonging to the Company Group;
provided, however, that after the Restricted Period ends, the restrictions set
forth in this Section thereafter shall apply only to information or materials
that constitute or embody a trade secret.
(d)    Confidential Information. Employee agrees that, as used in this
Agreement, the term “Confidential Information” means any information (whether in
written, electronic, network, cloud storage, or other form) relating to the
Company Group’s business (including, but not limited to, information relating to
the Company Group’s designs, business plans or strategies, business
opportunities, finances, gross or net profit margins, product development,
manufacturing techniques, customer or vendor information, employment policies,
practices or protocols, and any information relating to other employees) which:
(i) is or has been disclosed to Employee (or of which Employee became aware) as
a consequence of or through Employee’s relationship with the Company Group, (ii)
has value to the Company Group or would be of value (actual or potential) to
anyone outside the Company Group, and (iii) is not generally known, or readily
available by lawful means, to the public or anyone outside the Company Group.
Confidential information shall not include any information that has been
voluntarily disclosed to the public by the Company Group (except where such
public disclosure has been made by Employee without authorization) or that has
been independently developed or disclosed by others, or that has entered the
public domain through lawful means or that Employee knew of or about before
joining the Company Group.
(e)    Non-Competition Agreement. During the Restricted Period, Employee agrees
that he will not, on behalf of a Prohibited Competitor, directly or indirectly,
for himself or on behalf of or in concert with any others, engage in any
operations, sales or management activities, which are like or similar to those
activities performed by Employee while working for the Company Group. This
non-competition clause is limited to any such post-employment activities in
which Employee engages in North America, whether as an owner, investor, officer,
director, board member, consultant, employee, agent or a representative of a
Prohibited Competitor. For all purposes relating to this Agreement, the term
“Prohibited Competitor” means Cascades, Inc., First Quality Enterprises, Inc.,
J.D. Irving Limited, Kruger, Inc., Royal Paper Corporation, Global Tissue Group,
Inc., Soundview Paper Company, Atlas Paper Company, Kimberly-Clark Corporation,
Georgia-Pacific, or any parent, subsidiary, or affiliated or related entities of
the foregoing companies, that engage in business activities competitive with the
private label tissue business of the Company Group.
(f)    Non-Solicitation of Customers Agreement. During the Restricted Period,
Employee agrees that he will not, directly or indirectly, for himself or on
behalf of or in concert with any other entity or business, (1) solicit or divert
on behalf of, or appropriate to, any Prohibited Competitor, or (2) attempt to
solicit or divert on behalf of, or appropriate to, any Prohibited Competitor,
any private label tissue business, from any customer or actively sought
prospective customer of the Company Group. This restriction is limited to those
customers with whom Employee has had material contact, whose dealings with the
Company Group were supervised by

Page 3 of 11
Employee’s Initials: TAC



--------------------------------------------------------------------------------

    



Employee, or about whom Employee received confidential information in the course
of his employment with the Company Group. For purposes of this Agreement, the
term “actively sought prospective customer” shall mean any business or entity
with whom Employee had material contact for the purpose of providing a bid or
quote for services while employed by Company Group.
(g)    Non-Recruitment Agreement. During the Restricted Period, Employee agrees
that he will not, directly or indirectly, for himself or on behalf of or in
concert with any others, recruit for employment, offer, or cause to be offered
employment, either on a full time, part-time, contractor or consulting basis,
any person who was employed by the Company Group on Employee’s Last Day; this
covenant applies only to those Company Group employees with whom Employee had
regular contact during the course of employment by the Company Group.
(h)    Consideration. Employee agrees that ten percent (10%) of the payments
referenced in Section 2(a) above is allocated to be and is considered by
Employee as adequate and sufficient consideration for Employee’s promises and
covenants listed in this Section 3.
(i)     Postemployment Services. During the Severance Pay Period, in
consideration of the payments and benefits provided under this Agreement,
Employee agrees to make himself available for up to fifteen 15 hours per month
to assist the Company with the transition of projects or assignments related to
his former employment. Employee shall provide such services at such time and
place and in such manner as may be reasonably requested from time to time by the
Company, taking into consideration Employee’s other business and personal
commitments. Employee shall not be treated as an employee of the Company Group
at any time after Employee’s Last Day, for any purposes, including, without
limitation, for purposes of any past, present or future employee benefit plan,
program or arrangement of any member of the Company Group.
(j)    Injunctive Relief. Employee agrees that the foregoing restrictions listed
in this Section 3 are reasonable, will not preclude Employee from finding
gainful employment, and are necessary to protect the goodwill, Confidential
Information, and other protectable business interests of the Company Group.
Employee acknowledges that a material breach by Employee of any provision of
this Section 3 will cause the Company Group irreparable injury that cannot be
adequately remedied by monetary damages. Employee agrees that in such case, the
Company Group shall be entitled, in addition to any other right or remedy, to a
temporary, preliminary and permanent injunction without the necessity of posting
bond or proving the inadequacy of monetary damages.
(k)    Other Relief. In the event that Employee breaches any of his obligations
under this Section 3, the Company may, at its option, (i) stop making payments
that would otherwise have been due under this Agreement; (ii) demand the
repayment and reimbursement of any severance payments or other consideration
that have been made or provided to Employee previously under this Agreement;
(iii) seek any and all remedies available for Employee’s breach of contract,
including without limitation monetary damages, costs and reasonable attorneys’
fees.
4.    Complete and Full General Release of All Claims
In consideration for the benefits set out herein, Employee, for Employee and his
heirs, successors and assigns, hereby unconditionally and forever releases and
discharges the Company, its parent, subsidiaries, and affiliated companies, the
Company Group, their respective predecessors, successors, assigns, affiliates,
parents, and subsidiaries, and their respective past and present directors,
officers, managers, employees, agents, insurers and representatives (the
“Released Parties”), from any and all claims, whether known or not, including
but not limited to, claims, rights, or amounts for attorneys’ fees, wages, debts
or damages of any kind arising

Page 4 of 11
Employee’s Initials: TAC



--------------------------------------------------------------------------------

    



out of, but not limited to, Employee’s hiring by, employment with, treatment by
or separation of employment with the Company. This Agreement and General Release
applies to all claims and causes of action including, but not limited to, claims
arising under the Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981,
the Employee Retirement Income Security Act, the Americans With Disabilities Act
of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers’
Benefits Protection Act, the Family and Medical Leave Act of 1993, and any other
federal, state or local law or regulation of whatever kind, or any theory of
contract or tort based on events occurring prior to the execution of this
Agreement. This release also includes any claims alleging employment
discrimination, harassment, hostile environment, retaliation, whistleblower
protection, wrongful discharge, fraudulent hiring, negligent hiring or
retention, failure to grant leave, failure to reinstate, and/or any other claims
Employee may have against the Company for any wages, benefits, payments,
bonuses, commissions, vacation pay, leave pay, workforce reduction payments,
workers’ compensation, costs or expenses, emotional distress, pain and
suffering, or other alleged damages arising out of employment with or
termination of employment from the Company.
Notwithstanding the foregoing, this paragraph expressly does not include a
release of any claims that cannot be released hereunder by law. Notwithstanding
anything to the contrary herein, by signing this Agreement, Employee shall not
have relinquished his rights to (i) benefits in accordance with the provisions
of any current Company retirement plans subject to the Employee Retirement
Income Security Act of 1974, as amended, (ii) enforce all rights and benefits
which are referenced in this Agreement and continue following the execution of
this Agreement, (iii) enforcement of his rights to indemnification,
contribution, or exculpation under any insurance policy or the provisions of any
governing documents of the Company.
Employee further acknowledges that Employee has received from the Company all
wages and compensation which Employee is owed by the Company or to which
Employee is entitled by law as of all dates preceding execution of this
Agreement. Employee does not claim that he performed any work for Company for
which he was not compensated. Employee further acknowledges that Employee has
reported any and all work-related injuries or illnesses that Employee has
incurred or suffered prior to the execution of this Agreement.
Employee affirms, covenants, and warrants he is not a Medicare beneficiary and
is not currently receiving, has not received in the past, will not have received
at the time of any payment pursuant to this Agreement, is not entitled to, is
not eligible for, and has not applied for or sought Social Security or Medicare
benefits. In the event any statement in the preceding sentence is incorrect (for
example, but not limited to, if Employee is a Medicare beneficiary, etc.), the
remaining sentences of this paragraph apply. Employee affirms, covenants, and
warrants he has made no claim against, nor is he aware of any facts supporting
any claim against, the Released Parties, under which the Released Parties could
be liable for medical expenses incurred by the Employee before or after the
execution of this Agreement. Furthermore, Employee is aware of no medical
expenses which Medicare has paid and for which Released Parties are or could be
liable. Employee agrees and affirms that, to the best of his knowledge, no liens
of any governmental entities, including those for Medicare conditional payments,
exist. Employee will indemnify, defend, and hold Released Parties harmless from
Medicare claims, liens, damages, conditional payments, and rights to payment, if
any, including attorneys' fees, and Employee further agrees to waive any and all
future private causes of action for damages pursuant to 42 U.S.C. §
1395y(b)(3)(A) et seq.

Page 5 of 11
Employee’s Initials: TAC



--------------------------------------------------------------------------------

    



5.    Family and Medical Leave Act
Employee represents and acknowledges that, during Employee’s employment with the
Company Group, and as of all dates preceding execution of this Agreement,
Employee has never been denied leave pursuant to the federal Family and Medical
Leave Act (“FMLA”), nor has the Company Group discriminated or retaliated
against Employee in any manner, including requests Employee may have made
related to the FMLA or with regard to benefits to which Employee may have been
entitled under the FMLA.
6.    No Other Filings; Forfeiture
Employee represents that he has not filed and will not file any charges, claims,
complaints or other accusatory pleadings against the Company or any of the
Released Parties based upon or arising out of any aspect of Employee’s
employment relationship with the Company Group, or the separation of that
employment, which may have accrued as of the date of the execution of this
Agreement. Nothing in this Agreement, however, will prevent Employee from filing
and pursuing proceedings before the U.S. Equal Employment Opportunity Commission
(“EEOC”). Employee nevertheless agrees that he waives the right to recover any
monetary award, should Employee, any government agency or other entity file a
suit, charge, claim or action against the Released Parties with respect to the
employment with the Company Group or the separation of that employment.
Further, nothing in this Agreement will prevent Employee from initiating
communications directly with, or responding to any inquiry from, or providing
testimony before, any self-regulatory organization or state or federal
regulatory authority, regarding this release or its underlying facts or
circumstances.  Any cooperation provision in the Agreement does not require you
to contact the Company regarding the subject matter of any such communications
before engaging in such communications.
Employee represents that he has not and will not solicit, counsel, advise,
suggest, assist (unless required by law), or encourage any claims, demands,
rights, or causes of action of any kind by any other persons against the
Company, nor will he contact any government officials or agencies to encourage
any investigations of or any actions against the Company.
In the event Employee violates any of the covenants made or other provisions
contained in this Agreement, including by filing a charge, claim, or lawsuit
based on any legal claims that he has agreed to release, or in the event that he
materially violates any of the Company Group’s existing rules, policies, orders
or instructions during the Transition Period, Employee will forfeit any rights
to any and all severance payments and/or other consideration provided under this
Agreement, and the Company will have a right to reimbursement for any severance
payments and/or other consideration previously paid.
7.    Non-Admission of Liability
It is understood and agreed that this Agreement has been reached purely on a
compromise basis and is not to be construed as an admission by either Employee
or Company Group of any violation of any federal, state or local law, ordinance,
or administrative regulation, or any action in contract or tort which either
party could have brought in a subsequent lawsuit. Nothing should be construed as
an admission by Company Group that it has acted wrongfully toward Employee in
any way. Company Group expressly denies any liability to Employee for any
alleged wrongful acts by the Company Group or by any of its employees,
representatives or agents.

Page 6 of 11
Employee’s Initials: TAC



--------------------------------------------------------------------------------

    



8.    Return of Materials and Property
Employee agrees to return all equipment and property owned by the Company Group
in Employee’s possession, custody or control and all materials, memoranda,
notes, records, lists, or any other documents or tangible medium containing
Confidential Information or proprietary information pertaining to the Company
Group’s business or its suppliers or customers upon the expiration of the
Severance Pay Period, or upon such earlier date if requested by the Company.
9.    Benefit Plans
Employee may continue to participate in the health and welfare benefit plans in
which Employee is a participant through Employee’s Last Day, provided that, with
respect to medical and dental insurance coverage offered under a group health
plan maintained by the Company Group, the Company will provide Employee the
opportunity to continue such coverage, as it was or is in effect on the date it
would otherwise end, in accordance with COBRA requirements.
Notwithstanding any other provision of this Agreement, but subject to any
restrictions imposed by applicable law, the Company Group reserves the
unilateral right at any time to modify or terminate any benefit plan, bonus
program, stock option plan, or fringe benefit program under which Employee
participates or may participate (so long as such modification or termination
affects the plans’ participants or potential participants generally and not just
Employee), and, in the event of such action, the amount of Employee’s benefits,
awards, or grants under such plans or programs shall be determined according to
the terms of such plans or programs and not the terms of this Agreement.
10.    Cooperation
Employee agrees that he will reasonably cooperate with the Company Group and its
agents, representatives and attorneys relating to any issues or matters that
arose during Employee’s employment with the Company Group, including in
connection with any personnel matters, business relationships, legal, financial,
accounting or auditing issues, contract matters, investigations, regulatory
matters, or other administrative or judicial proceedings.
11.    Revocation
Employee acknowledges that for a period of seven (7) days following the
execution of this Agreement, Employee may revoke the Agreement and that the
Agreement will not become effective or enforceable until the seven‑day
revocation period has expired. Revocation may only be effected by delivering a
written notice of revocation to:    
Kari Moyes
Clearwater Paper Corporation
601 W. Riverside Avenue
Suite 1100
Spokane, WA 99201


To be effective, the revocation must be received no later than the seventh (7th)
day after Employee signs this Agreement. Employee acknowledges that if he
revokes this Agreement, it shall not be effective or enforceable, and Employee
shall not be entitled to any of the payments or other benefits stated herein.

Page 7 of 11
Employee’s Initials: TAC



--------------------------------------------------------------------------------

    



12.    Choice of Law and Venue
Other than as set forth above in Section 3 regarding the Restrictive Covenants,
this Agreement is to be construed according to the laws of the State of
Washington, and of the United States of America, without reference to its choice
of law provisions. The Parties agree that any litigation to enforce this
Agreement may be brought exclusively in the Superior Court of Spokane County,
Washington or the United States District Court for the Eastern District of
Washington.
13.    Severability
The parties have attempted to create an Agreement that is lawful and enforceable
in all respects. In the event that any provision of this Agreement is found or
deemed to be illegal or otherwise invalid and unenforceable, whether in whole or
in part, the Parties agree that such invalidity shall not affect the
enforceability of the other terms of this Agreement. No waiver of any breach of
any term or provision of this Agreement shall be construed to be, or shall be, a
waiver of any other breach of this Agreement. No waiver of the terms of this
Agreement shall be binding unless in writing and signed by the party waiving the
breach.
14.    Construction
Each party has reviewed, and had an opportunity to have counsel review this
Agreement, and each had an opportunity to revise this Agreement; accordingly,
the normal rule of construction providing for any ambiguities to be resolved
against the drafting party shall not apply to any interpretation of this
Agreement. Instead, the language of all parts of this Agreement shall be
construed as a whole and according to its fair meaning, not strictly for or
against either party. Nothing in this Agreement is intended to or constitutes a
guarantee of employment for a fixed or specific term, and the Company reserves
the right to adopt, amend, discontinue, or otherwise alter its compensation,
benefit, and human resources practices, policies, and programs at its
discretion.
15.    Tax Compliance
The Company may withhold from any payment that is required to be made under this
Agreement amounts sufficient to satisfy applicable withholding requirements
under any federal, state, or local law and all payments hereunder shall be
subject to applicable deductions. The terms of this Agreement shall be construed
and administered and consideration owed under this Agreement shall be paid in
such a manner as to satisfy the short-term deferral and/or the separation pay
plan exceptions to the application of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”). To the extent the Agreement becomes subject to
Code Section 409A and applicable guidance issued thereunder, the Agreement shall
provide the coverage or benefit necessary to comply with Code Section 409A
and/or guidance, which includes satisfaction of the rules regarding specified
employees (as defined in Treas. Reg. Section 1.409A-1(i)) in Treas. Reg. Section
1.409A-3(i)(2), to the extent such requirements apply. For purposes of Code
Section 409A, each installment payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Code Section 409A.
If and to the extent that any payments under this Agreement do not qualify for
an exemption from Code Section 409A, this Agreement shall be administered to
comply with the applicable requirements of Code Section 409A with respect to
such amounts.

Page 8 of 11
Employee’s Initials: TAC



--------------------------------------------------------------------------------

    



16.    Recoupment
Notwithstanding any other provisions in this Agreement to the contrary, you
acknowledge and agree that you will be subject to recoupment policies adopted by
the Company pursuant to the requirements of Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law or the listing requirements of
any national securities exchange on which the common stock of the Company is
listed.
17.    Complete Agreement
It is understood and agreed that this Agreement sets forth the entire agreement
between Employee and the Company and supersedes any previous agreement, whether
oral or written, between Employee and the Company. It is further understood and
agreed that this Agreement supersedes any prior discussions, statements, or
representations (whether written or oral) by or between the Parties and their
respective agents or representatives. This Agreement may be amended or modified
only by written instrument duly executed by each of the Parties.
18.    Counterparts
This Agreement may be signed in multiple counterparts, all of which taken shall
together constitute one and the same legal instrument.
19.    Acknowledgments
(a)    Employee represents and acknowledges that Employee has been instructed in
writing that he may consult with an attorney regarding this Agreement if
Employee so desires.
(b)    Employee further acknowledges that he has been provided with a period of
at least twenty-one (21) days within which to consider the Agreement, and that
if Employee has executed this Agreement in less than twenty-one (21) days, it is
because he has freely chosen to do so after carefully considering the terms of
the Agreement and consulting with legal counsel, if desired. It is agreed that
any changes to this Agreement, whether material or not, do not restart the
twenty-one (21) day consideration period.
(c)    Employee represents and acknowledges that Employee has read this
Agreement in its entirety, fully understands its content and effect, and without
duress or coercion, knowingly and voluntarily agrees to its terms and
conditions. Employee also acknowledges and represents that the consideration
provided in exchange for this Agreement as described above is of value to
Employee and is not anything to which Employee is already entitled.

Page 9 of 11
Employee’s Initials: TAC



--------------------------------------------------------------------------------

    



EMPLOYEE’S AGREEMENT TO THE TERMS OF THE TRANSITION PERIOD
EXECUTED AND AGREED TO BY:
EMPLOYEE
 
CLEARWATER PAPER
CORPORATION
 
 
 
/s/ Thomas A. Colgrove
 
/s/ Linda K. Massman
Signature
 
Signature
 
 
 
Thomas A. Colgrove
 
Linda K. Massman
Name (please print)
 
Name (please print)
 
 
 
July 15, 2015
 
CEO & President
Date
 
Title (please print)
 
 
 
 
 
7/17/2015
 
 
Date



{Additional Signature page follows}

Page 10 of 11
Employee’s Initials: TAC



--------------------------------------------------------------------------------

    



EMPLOYEE’S AGREEMENT TO RESIGN ON EMPLOYEE’S LAST DAY
EXECUTED AND AGREED TO BY:
EMPLOYEE
 
CLEARWATER PAPER
CORPORATION
 
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
 
Name (please print)
 
Name (please print)
 
 
 
 
 
 
Date
 
Title (please print)
 
 
 
 
 
 
 
 
Date















21679588.1

Page 11 of 11
Employee’s Initials: ___

